Citation Nr: 0825999	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for disability due to an 
allergic reaction to Ceftin.

Entitlement to service connection for sinusitis.

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from November 1984 to August 2001.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for sinusitis 
and entitlement to service connection for a skin disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not suffer from a chronic disability as a 
result of an in-service allergic reaction to Ceftin.


CONCLUSION OF LAW

Disability due to an allergic reaction to Ceftin was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, and in a March 2007 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  The March 2007 letter also 
advised the veteran of the evidence needed to establish a 
disability rating and an effective date for a service 
connection claim.  The claim was last readjudicated in April 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Allergic Reaction to Ceftin

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Treatment records from the veteran's active service note that 
the veteran was prescribed Ceftin, which caused an allergic 
reaction in the form of a rash.  Despite notations on 
numerous subsequent service treatment records regarding the 
known drug allergy, there are no additional complaints of or 
treatment for the allergic reaction.  The retirement 
examination also lists Ceftin as a drug know to cause an 
allergic reaction in the veteran.

The post-service medical evidence does not reflect any 
complaints of or treatment for any disability related to the 
veteran's allergic reaction to Ceftin.  

Without a current disability, there is no basis on which to 
grant service connection for the veteran's allergic reaction 
to Ceftin. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to service connection for an allergic reaction to 
Ceftin is denied.


REMAND

The veteran contends that he is entitled to service 
connection for sinusitis.  In this regard, the Board notes 
that medical records from February and May 2000 show a 
diagnosis of and treatment for sinusitis.  Additionally, the 
August 2001 retirement examination report notes a diagnosis 
of chronic, recurring sinusitis.  

The post-service medical evidence shows that according to a 
June 2002 VA progress note, the veteran was seen for 
complaints of sinusitis, and current VA outpatient treatment 
records note ongoing treatment for sinusitis.  Because the 
veteran has never undergone a VA examination for the purpose 
of determining the etiology of his sinusitis, a VA 
examination with opinion is warranted.  (The Board notes that 
although the November 2001 VA examiner found no evidence of 
sinusitis, the abovementioned ongoing treatment records 
indicate otherwise.)  

With respect to the veteran's claim for entitlement to 
service connection for a skin disability, the Board first 
notes that the veteran's original claim, which was filed in 
August 2001, does not contain a specific claim for 
entitlement to service connection for a skin disability.  
However, in the October 2002 rating decision, the RO 
adjudicated the issue of entitlement to service connection 
for "any skin condition as a result of exposure to 
herbicides."  Importantly, the veteran's August 2001 claim 
form, which again does not specifically claim entitlement to 
service connection for a skin condition, also does not 
contend that any of the claimed conditions are the result of 
any incident prior to 1977, let alone herbicide exposure.  
Furthermore, the August 2003 rating decision on appeal does 
not address herbicide exposure as a basis for the service 
connection claim for a skin disability.  Importantly, at the 
July 2006 DRO hearing, the veteran specifically indicated 
that he is seeking service connection for a photo dermatitis 
condition which affects his arms and which began some time in 
1998.  Therefore, it is clear that the veteran does not 
allege that any claimed skin disability is the result of 
herbicide exposure.

At the July 2006 DRO hearing the veteran stated that his skin 
disability involves a scaly skin type rash all over his arms.  
He further stated that the rash is not constant; it occurs 
after prolonged sun exposure.  

The veteran's service treatment records contain a November 
1999 entry noting the presence of seborrheic dermatitis.  
Additionally, a medical record from the University of 
Pennsylvania notes that in June 1999 the veteran was treated 
for atopic dermatitis.  The August 2001 retirement exam 
report notes that the skin exam was normal.

The post-service medical evidence indicates that at the 
October 2001 VA examination the veteran's skin was normal and 
no skin disability was diagnosed.  However, a July 2005 VA 
progress note indicates that the veteran requested to see a 
dermatologist because he had a rash on both arms.  An August 
2005 VA progress note states that the veteran saw a private 
dermatologist through TriCare, who prescribed Prednisone, 
Keflex and Benadryl, as well as a cream for the rash.  

Although it appears that in September 2006 the RO requested 
dermatological treatment records from Virtua Health, West 
Jersey Hospital, the record does not contain these medical 
records, nor does it contain any negative response regarding 
the records.  Additionally, despite the notation in the 
August 2005 VA progress note regarding the dermatological 
treatment that the veteran received through TriCare, the 
record does not reflect that any development was undertaken 
in order to obtain these records.

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the 
veteran provide information regarding all 
private treatment providers, to include 
the dermatological treatment received 
through TriCare, and request that the 
veteran either provide the medical 
records or authorize VA to obtain such 
records.

2. The RO/AMC should undertake all 
pertinent development action to obtain 
the abovementioned medical records.  The 
RO/AMC should also attempt to secure any 
dermatological treatment records from 
Virtua Health, West Jersey Hospital, as 
was attempted in September 2006.  

All efforts should be documented and any 
negative responses should be recorded.

3. The RO/AMC should obtain all VA 
treatment records dating since July 2006.

4. The RO/AMC should schedule the veteran 
for a VA dermatological examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present skin disability, 
particularly involving the upper 
extremities.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present skin disability as to whether it 
is at least as likely as not that the 
disability is etiologically related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5. The RO/AMC should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present sinusitis.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present sinusitis as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

6.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


